Title: From James Madison to William Pinkney, 9 November 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Washington Novr. 9. 1808

I find by the receipt of your last private letter by Mr. Atwater, that there has been no miscarriage of any preceding one.
The conduct of the B cabinet in rejecting the fair offer made to it, and even sneering at the course pursued by the U. S. proves at once a very determined enmity to them, and a confidence that events were taking place here which would relieve it from the necessity of procuring a renewal of commercial intercourse, by any relaxations on its part.  Without this last supposition it is difficult to believe that with the prospects at home & abroad in Europe, so great a folly would have been committed.  As neither the public nor Congs. have yet had time to disclose the feelings which result from the posture now given to our relations with G. B. I cannot speak positively on that subject.  I shall be much disappointed however, if a spirit of independence & indignation, does not strongly reinforce the past measures with others, which will give a severity to the contest of privations at least, for which the B. Govt. would seem to be very little prepared in any sense of the word.  It was perhaps unfortunate that all the intelligence from this Country previous to the close of your correspondence with Mr. Canning, was from a quarter and during a period, most likely to produce miscalculations of the general & settled dispositions.  You will see in the newspapers sufficient evidence of the narrow limits to which discontent was confined; and it may reasonably be expected that the countercurrent will be greatly strengthened by the communications now going forth to the public.
Among the documents communicated confidentially to Congs. I hope you will excuse us for including (with the exception of some small passages) your private letter of Sepr. 21.  The excellent views which it appeared to take of our affairs with G. B. were thought to justify the liberty.  They coincided indeed so entirely with the sentiments of the Executive, and were so well calculated to enlighten the Legislative Body, that it was confidently presumed the good effects would outweigh the objections in the case.  A like liberty was taken with a private letter from Genl. Armstrong.
The Presidents message mentions that no answer was given by the French Govt. &c.  It may not be inexpedient to intimate, in order to appreciate this omission, that the note of Genl. A. in consequence of the arrival of the St. Michael bears date Aug. 6. whilst he was absent from Paris; that the Court did not return thither till abt. the middle of that Month; that no succeeding note on that subject was sent, in, the experiment being declined under an idea that it would be injurious; and that the last letter from Genl. A. to the Dept. of State, acknowledging the dispatches by the Hope, bears date the 30th. of Aug: at certain mineral Springs between 2 & 300 Miles from Paris, to which Genl. A. had not returned when the Messenger left it.  These circumstances will shew that the French Govt. may easily, if reflection or events should induce, still take up the relations with the U. S. in a favorable view.  Genl. Turreau fosters such an expectation, and talks of the possibility of soon receiving favorable answers to his representations, whether with sincerity or from policy is best known to himself.  Very sincerely and with great esteem I remain Dr. Sir Your Obedt. Hble St.

James Madison

